ViRexx Medical Corp. (a development stage company) Interim Consolidated Financial Statements (Unaudited) June 30, 2008 (expressed in Canadian dollars) ViRexx Medical Corp. (a development stage company) Interim Consolidated Balance Sheets (Unaudited) (expressed in Canadian dollars) June 30, 2008 $ December 31, 2007 $ Assets Current assets Cash and cash equivalents 713,969 2,533,105 Short-term investments 42,843 42,143 Prepaid expenses and deposits 86,933 139,641 Deferred corporate transaction costs (note 7) 218,972 - Other current assets 41,552 75,572 1,104,269 2,790,461 Property and equipment 440,086 500,371 1,544,355 3,290,832 Liabilities Current liabilities Accounts payable and accrued liabilities 2,557,330 2,103,372 Current portion of obligations under capital lease 2,573 5,931 2,559,903 2,109,303 Secured convertible debenture (note 8) 978,305 - 3,538,208 2,109,303 Contingencies (note 9) Capital deficiency Common shares – no par value, unlimited shares authorized; 72,760,717 shares issued and outstanding 54,064,680 54,064,680 Equity component of secured convertible debenture (note 8) 31,315 - Contributed surplus 12,539,613 12,498,710 Deficit accumulated during development stage (68,629,461 ) (65,381,861 ) (1,993,853 ) 1,181,529 1,544,355 3,290,832 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. Approved by the Board of Directors “Darrell Elliott” “Douglas Gilpin” Chairman and Director Director ViRexx Medical Corp. (a development stage company) Interim Consolidated Statements of Loss, Comprehensive Loss and Accumulated Deficit (Unaudited) (expressed in Canadian dollars) Three-month period ended Six-month period ended Cumulative from October 30, 2000 to June 30, 2008 $ June 30, 2007 $ June 30, 2008 $ June 30, 2007 $ June 30, 2008 $ Revenue - Expenses Corporate administration 747,525 1,506,871 1,805,363 2,971,781 19,339,151 Research and development 739,650 1,354,544 1,369,927 2,479,796 20,022,541 Amortization 28,976 650,878 58,126 1,301,757 7,993,051 1,516,151 3,512,293 3,233,416 6,753,334 47,354,743 Loss from operations (1,516,151 ) (3,512,293 ) (3,233,416 ) (6,753,334 ) (47,354,743 ) Other income (expenses) Interest 5,060 61,515 16,746 146,125 982,680 Loss on disposal of property and equipment (2,159 ) - (2,159 ) - (107,001 ) Impairment of acquired intellectual property - (24,991,344 ) (Loss) gain on foreign exchange (1,273 ) 2,622 (19,151 ) 6,833 (52,397 ) Debenture interest (note 8) (4,274 ) - (4,274 ) - (277,234 ) Debenture accretion expense (note 8) (5,346 ) - (5,346 ) - (5,346 ) Other - 19,055 (7,992 ) 64,137 (14,184 ) 152,958 (24,431,587 ) Loss before income taxes (1,524,143 ) (3,448,156 ) (3,247,600 ) (6,600,376 ) (71,786,330 ) Future income tax recovery - 260,562 - 488,755 4,526,803 Net loss and comprehensive loss (1,524,143 ) (3,187,594 ) (3,247,600 ) (6,111,621 ) (67,259,527 ) Accumulated deficit – Beginning of period (67,105,318 ) (36,738,198 ) (65,381,861 ) (33,814,171 ) Accumulated deficit – End of period (68,629,461 ) (39,925,792 ) (68,629,461 ) (39,925,792 ) Basic and diluted loss per common share (note 12) $ (0.02 ) $ (0.04 ) $ (0.04 ) $ (0.08 ) Basic and diluted weighted average number of common shares outstanding 72,760,717 72,760,717 72,760,717 72,760,717 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. ViRexx Medical Corp. (a development stage company) Interim Consolidated Statements of Cash Flows (Unaudited) (expressed in Canadian dollars) Three-month period ended Six-month period ended Cumulative from October 30, 2000 to June 30, 2008 $ June 30, 2007 $ June 30, 2008 $ June 30, 2007 $ June 30, 2008 $ Cash provided by (used in) Operating activities Net loss for the period (1,524,143 ) (3,187,594 ) (3,247,600 ) (6,111,621 ) (67,259,527 ) Items not affecting cash Debenture interest (note 8) 4,274 - 4,274 - 269,761 Debenture accretion expense (note 8) 5,346 - 5,346 - 5,346 Amortization 28,976 650,878 58,126 1,301,757 7,993,051 Stock-based compensation (note 12) 23,207 325,228 40,903 427,358 2,445,238 Common share issued to consultants for services rendered - 148,000 Impairment of acquired intellectual property - 25,233,970 Loss on disposal of property and equipment 2,159 - 2,159 - 107,001 Unrealized foreign exchange gain - (9,827 ) Future income taxes - (260,562 ) - (488,755 ) (4,526,803 ) Change in non-cash working capital items (note 13) 348,997 (35,232 ) 540,686 (151,932 ) 2,356,204 Purchase of short-term investments (42,487 ) (60,907 ) (42,843 ) (320,231 ) (2,428,000 ) Redemption of short-term investments 42,143 3,647,085 42,143 6,309,410 12,721,994 (1,111,528 ) 1,078,896 (2,596,806 ) 965,986 (22,943,592 ) Financing activities Repayment of obligations under capital lease (1,698 ) (1,417 ) (3,358 ) (2,785 ) (11,641 ) Issuance of share capital – net of share issue costs (note 7) (218,972 ) - (218,972 ) - 32,847,667 Issuance of secured convertible debentures 1,000,000 - 1,000,000 - 1,084,856 Repurchase of common shares - (2,255,776 ) 779,330 (1,417 ) 777,670 (2,785 ) 31,665,106 Investment activities Acquisition of property and equipment - (1,150,396 ) Cash acquired on business acquisitions - 3,729,561 Proceeds on sale of property and equipment - 17,753 Expenditures on patents and trademarks - (267,626 ) Purchase of short-term investments - (31,426,872 ) Redemption of short-term investments - 21,090,035 - (8,007,545 ) (Decrease) increase in cash and cash equivalents (332,198 ) 1,077,479 (1,819,136 ) 963,201 713,969 Cash and cash equivalents – Beginning of period 1,046,167 291,076 2,533,105 405,354 - Cash and cash equivalents – End of period 713,969 1,368,555 713,969 1,368,555 713,969 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. ViRexx Medical Corp. (a development stage company) Notes to Interim Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 1 Going concern These unaudited interim consolidated financial statements have been prepared using Canadian generally accepted accounting principles (“Canadian GAAP”) that are applicable to a going concern, which contemplates that ViRexx Medical Corp. (the “Company” or “ViRexx”) will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business. The use of these principles may not be appropriate because at June 30, 2008 there was substantial doubt that the Company will be able to continue as a going concern without raising additional financial resources. On July 18, 2008 the Company filed a final short form prospectus for a rights offering.The subscription price is $0.045 per common share and was equal to the weighted average of the closing price of the Company’s common shares on the Toronto Stock Exchange (“TSX”) for each of the trading days on which there was a closing price during the three trading days immediately preceding July 14, 2008, less a discount of 25%.The Company has applied to list on the TSX the rights distributed under the short form prospectus and the shares issuable upon the exercise of the rights.Approval of such listing will be subject to the Company fulfilling all of the listing requirements of the TSX.The Company has applied to list the shares issuable upon the exercise of the rights (but not the rights themselves) on the American Stock Exchange (“AMEX”). Approval of such listings will be subject to the Company fulfilling all of the listing requirements of the AMEX.The offering is only available to existing shareholders on the record date, July 25, 2008.The Company anticipates raising net proceeds of approximately $2,997,778 which will provide approximately eight months of operating capital. On June 4, 2008 the Company received $1,000,000 from a secured convertible debenture (note 8) issued as part of the Standby Purchase Agreement with LM Funds Corp. (“Standby Purchaser”), with respect to the rights offering. Under the terms of the agreement the Standby Purchaser has agreed to exercise rights and/or otherwise purchase a sufficient number of ViRexx common shares under the additional subscription privilege to ensure minimum gross proceeds from the rights offering of $3,000,000 (“Commitment Amount”). In the event the entire Commitment Amount is not required to achieve $3,000,000, the difference between the $3,000,000 and the amount actually expended by the Standby Purchaser pursuant to the Rights Offering shall be used to purchase units through a private placement. Each unit in the private placement shall consist of one common share of ViRexx and one-half of a common share purchase warrant. Each full common share purchase warrant will entitle the holder, on exercise, to purchase one additional common share at a price equal to $0.15 for 12 months from the date of issue. These warrants will not be listed and are non-transferable. The price per unit will be the greater of $0.10 or market price less a 25% discount at the time of closing of the private placement. The Company’s management continues to consider all financing alternatives and is immediately seeking to raise additional funds for operations from current stockholders and other potential investors. This disclosure is not an offer to sell, nor a solicitation of an offer to buy the Company’s securities. While the Company is striving to achieve the above plans, there is no assurance that such funding will be available or obtained on favorable terms. These unaudited interim consolidated financial statements do not reflect adjustments in the carrying values of the Company’s assets and liabilities, expenses, and the balance sheet classification used, that would be necessary if the going concern assumption were not appropriate.Such adjustments could be material. 2 Nature of operations ViRexx amalgamated under the Business Corporations Act (Alberta) and is a development-stage biotechnology company focused on the development of novel therapeutic products for the treatment of specified chronic viral infections and certain cancers.The Company’s most advanced programs include drug candidates for the treatment of chronic hepatitis B and C, selected solid tumors and liver cancer. ViRexx Medical Corp. (a development stage company) Notes to Interim Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 2Nature of operations (Continued) ViRexx is listed on the TSX and the AMEX.On May 6, 2008, the Company received notification from the AMEX that it was no longer in compliance with certain of the AMEX’s continued listing standards set forth in Part 10 of the AMEX Company Guide (“Company Guide”) and the Company has therefore become subject to the procedures and requirements ofSection 1009 of the Company Guide. Specifically, the Company is not in compliance with Section 1003(a)(i) of the Company Guide with stockholders’ equity of less than $2,000,000 and losses from continuing operations and/or net losses in two out of its three most recent fiscal years, Section 1003(a)(ii) of the Company Guide with stockholders’ equity of less than $4,000,000 and losses from continuing operations and/or net losses in three out of its four most recent fiscal years, Section 1003(a)(iii) of the Company Guide with stockholders’ equity of less than $6,000,000 and losses from continuing operations and/or net losses in its five most recent fiscal years, and Section 1003(a)(iv) of the Company Guide in that it has sustained losses which are so substantial in relation to its overall operations or its existing financial resources, or its financial condition has become so impaired that it appears questionable, in the opinion of the AMEX, as to whether such company will be able to continue operations and/or meet its obligations as they mature. In order to maintain its AMEX listing, the Company submitted a plan addressing how it intends to regain compliance with Section 1003(a)(iv) of the Company Guide by November 6, 2008 and Sections 1003(a)(i), (ii), (iii) of the Company Guide by November 6, 2009. 3 Basis of presentation These unaudited interim consolidated financial statements have been prepared by management in accordance with Canadian GAAP for interim financial statements.Except as described in note 4, the accounting principles and methods of computation adopted in these unaudited interim consolidated financial statements are the same as those of the audited consolidated financial statements for the year ended December 31, 2007.However, these unaudited interim consolidated financial statements do not include all information and footnote disclosures required under Canadian GAAP for annual financial statements.Accordingly, these unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto, for the year ended December 31, 4 Changes in accounting policies Effective January 1, 2008, the Company adopted the following new accounting standards related to financial instruments that were issued by the Canadian Institute of Chartered Accountants (“CICA”) in 2006.These accounting policy changes were adopted on a prospective basis with no restatement of prior period consolidated financial statements.The new standards and accounting policy changes are as follows: a) Capital Disclosures (CICA Handbook Section Effective January 1, 2008 the Company adopted the recommendations of CICA Handbook Section 1535 “Capital Disclosures”.This Section establishes standards for disclosing information about an entity's capital and how it is managed in order that a user of the financial statements may evaluate the entity's objectives, policies and processes for managing capital. This new Section did not have a material effect on the Company's consolidated financial statements.Disclosure requirements pertaining to Capital Disclosures are contained in note 16 of these unaudited interim consolidated financial statements. ViRexx Medical Corp. (a development stage company) Notes to Interim Consolidated Financial Statements (Unaudited) (expressed in Canadian dollars) 4Changes in accounting policies (Continued) b) Inventories (CICA Handbook Section 3031) Effective January 1, 2008, the Company adopted CICA Section 3031 “Inventories”. This Section prescribes the measurement of inventory at the lower of cost and net realizable value. The cost of inventories comprise all costs of purchase, costs of conversion and other costs incurred in bringing the inventories to their present location and condition. This Section did not have a material effect on the Company's unaudited interim consolidated financial statements. c) Financial Instruments: Disclosures (CICA Handbook Section 3862)/ Presentation (CICA Handbook Section 3863) Effective
